By Judge Jack B. Stevens
This matter was taken under advisement to consider Plaintiffs Motion for an Award of Litigation Expenses and Fees. For the reasons stated below, the Motion is granted and Plaintiff is awarded $30,372.03.
Plaintiff advanced two claims at trial: violation of the Virginia Motor Vehicle Warranty Enforcement Act (“Lemon law”) and of the MagnusonMoss Warranty Act. Since Plaintiff did not prevail on the Lemon law claim, the costs associated with this claim may not be recovered. Based on the expense report submitted by Plaintiff’s attorney, Mr. Swann, the Court concludes that approximately 113.62 hours involved trial preparation and trial time related to the Lemon law claim. In addition, 42.01 hours were related to taxes and other business affairs which can only be attributed to the Lemon law claim. Therefore, 155.63 hours of Mr. Swann’s billed time or approximately 46% are not recoverable.
Plaintiff prevailed on the Magnuson-Moss claim. It is within the Court’s discretion to award attorney’s fees under the Magnuson-Moss Warranty Act. The Court hereby grants Plaintiffs Motion for an Award of Litigation Expenses and Fees and awards Plaintiff $30,372.03 in fees and expenses. This constitutes approximately 54% of the amount billed by Mr. Swann.